The plaintiff brought this action to recover damages for personal injuries sustained through the alleged negligence of the defendant in the operation of an automobile by his representative and agent.
The Court is unable to find any substantial difference between the evidence in the instant case and that upon which a judgment as of nonsuit was sustained in the case of Smith v. Moore, 220 N.C. 165 — a *Page 750 
case growing out of the same accident, to which the plaintiff in that case and the plaintiff in this have identical relation. The judgment of nonsuit upon the evidence in this case must be sustained on that authority.
Judgment affirmed.